OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), order affirmed, with costs. If the Town of Oneonta did not have jurisdiction over Lot 59, it could not grant a variance. If, on the other hand, the town did have jurisdiction, it cannot be said, as a matter of law, that respondents’ determination was arbitrary and capricious.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.